05/22/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0562



                                    No. DA 18-0562


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

JEDEDIAH KEITH LARSON,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including August 3, 2020, within which to prepare, serve, and file its response

brief.




JK                                                                      Electronically signed by:
                                                                         James Jeremiah Shea
                                                                   Justice, Montana Supreme Court
                                                                              May 22 2020